[Rule 1910.4. Commencement of Action. Fee.

     (a) An action shall be commenced by filing a complaint with the
domestic relations section of the court of common pleas.

      Note: For the form of the complaint, see Rule 1910.27(a).

        See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions not
governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file
support-related confidential information and documents in non-support actions
(e.g., divorce, custody), the Case Records Public Access Policy of the Unified
Judicial System of Pennsylvania shall apply.

      Section 961 of the Judicial Code, 42 Pa.C.S. § 961, provides that each court
of common pleas shall have a domestic relations section.

      (b)    No filing fee shall be required in advance.]




                                          1
                          [Explanatory Comment-1994

      The rule continues the practice under repealed Section 6704(a) of the
Judicial Code in providing that the action shall be commenced by the filing of a
complaint. The complaint will be filed with the domestic relations section of the
court of common pleas. Section 961 of the Judicial Code provides for each court
of common pleas to have a domestic relations section.

      Subdivision (b) continues the prior practice under the repealed Act of July
13, 1953, P.L. 431, § 14, 62 P.S. § 2043.44, which provided: “No fee shall be
required to be paid in advance.”]




                                        2
            --- The text below replaces the current rule in its entirety. ---

Rule 1910.4. Domestic Relations Section. Commencement of Action. No Filing
Fees. Authorized Fees.

       (a)     Each court of common pleas shall have a domestic relations section that
shall be the filing office for pleadings and documents for child support, spousal support,
and alimony pendente lite actions.

        (b)   A party shall commence actions for child support and spousal support by
filing a complaint in the domestic relations section. A party shall commence an action
for alimony pendente lite by filing a complaint in the domestic relations section if a
divorce complaint has been filed with the prothonotary.

       Note: See Pa.R.C.P. No. 1910.27(a) for the form of the complaint.

              See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania shall apply.

             See the Pennsylvania Department of Human Services Child Support
Program for e-services, including filing for support or requesting a modification of an
existing support order at https://www.humanservices.state.pa.us/csws/.

                See Pa.R.C.P. No. 1920.31(a)(2) regarding the filing of alimony pendente
lite actions in the domestic relations section.

    (c)    The domestic relations section shall not require payment of a filing fee to
commence or modify an action.

       (d)    Unless authorized by statute, a judicial district shall not impose additional
fees in actions for child support, spousal support, and alimony pendente lite. The
domestic relations section shall collect fees through the Pennsylvania Child Support
Enforcement System (PACSES).

      Note: The statutorily authorized fees in actions for child support, spousal
support, and alimony pendente lite include the genetic testing fee, the federally
mandated annual fee, and fees associated with statewide court operations referenced in
204 Pa. Code § 29.351.


                                             3
Rule 1910.16. Support Order. Allocation.

       (a)    In an order awarding child support and spousal support or child support
and alimony pendente lite, the court may on its own motion or upon the motion of
either party:

                  (1)   Make an unallocated award in favor of the spouse and one or more
children[,]; or

             (2)    State the amount of support allocable to the spouse and the
amount allocable to each child.

       Note: See 23 Pa.C.S. § 4348(d) for additional matters [which]that must be
specified in an order of support if arrearages exist when the order is entered.

       (b)     [An unallocated order in favor of the spouse and one or more
children shall be a final order as to all claims covered in the order. No motion for
post-trial relief may be filed to the final order.]An unallocated order for child
support and spousal support or child support and alimony pendente lite shall be
a final order as to all claims covered in the order. Motions for post-trial relief may
not be filed to the final order.

      Note: The procedure relating to Motions for Reconsideration is set forth in
[Rule]Pa.R.C.P. No. 1930.2.

                                            ***




                                              4
                          Explanatory Comment - 2018

       Subdivision (b) resolves the question of the appealability of an unallocated
order and any other claims adjudicated in that order. The rule declares the orders
are final and appealable. Not only is the unallocated support order final and
appealable, so are the other claims covered in the order, irrespective of whether
those would be final and appealable had the claims not been a part of the order
awarding unallocated support.




                                        5
Rule 1910.16-4. Support Guidelines. Calculation of Support Obligation, Formula.

                                            ***

       (f) Allocation. Consequences.

               (1)    An order awarding [both spousal and] child support and spousal
support or child support and alimony pendente lite may be unallocated or may
state the amount of support allocable to the spouse and the amount allocable to each
child. [Each]The order shall clearly state whether it is allocated or unallocated even if
the amounts calculated for child support and spousal support or child support and
alimony pendente lite are delineated [on]in the order. However, Part IV of the formula
provided by these rules assumes that an order will be unallocated. Therefore, if the
order is [to be ]allocated, the formula set forth in this rule shall be utilized to determine
the amount of support allocable to the spouse. If the allocation of an order utilizing the
formula would be inequitable, the court shall make an appropriate adjustment. Also, if
an order is [to be] allocated, an adjustment shall be made to the award giving
consideration to the federal income tax consequences of an allocated order as may be
appropriate under the circumstances. [No consideration of]The federal income tax
consequences shall not be [applied]considered if the order is unallocated or the order
is for [the] spousal support or alimony [pendente lite]pendente lite only.

       Note: The 2005 amendment supersedes Diament v. Diament, 816 A.2d 256 (Pa.
Super. [Ct.] 2003), to the extent that it held that the tax savings from payments for the
benefit of a spouse alone or from an unallocated order for the benefit of a spouse and
child must be considered in determining the obligor’s available net income for support
purposes. [Rule]Pa.R.C.P. No. 1910.16-4(f)(1) states that the guidelines formula
assumes that the order will be unallocated. The tax consequences of an order for a
spouse alone or an unallocated order for the benefit of a spouse and child have already
been built into the formula.

              (2)     When the parties are in higher income brackets, the income tax
considerations are likely to be a more significant factor in determining an award of
support. A support award for a spouse and children is taxable to the obligee while an
award for the children only is not. Consequently, in certain situations, an award only for
the children will be more favorable to the obligee than an award to the spouse and
children. In this situation, the trier of fact should utilize the [guidelines which
result]method that results in the greatest benefit to the obligee.

      [When]If the obligee’s net income is equal to or greater than the obligor’s net
income, the guideline amount for spouse and children is identical to the guideline
amount for children only. Therefore, in cases involving support for spouse and children,


                                             6
whenever the obligee’s net income is equal to or greater than the obligor’s net income,
the guideline amount indicated shall be attributed to child support only.

               (3)    Unallocated charging orders for child support and spousal
support[,] or child support and alimony [pendente lite,]pendente lite shall terminate
upon the death of the [payee spouse or payee ex-spouse]obligee.

               (4)    In the event that the obligor defaults on an unallocated order, the
court shall allocate the order for collection of child support pursuant to the Internal
Revenue Service income tax refund intercept program or for registration and
enforcement of the order in another jurisdiction under the Uniform Interstate Family
Support Act, 23 Pa.C.S.[A.] §§ 7101 [et seq]et seq. The court shall provide notice of
allocation to the parties.

       Note: This provision is necessary to comply with various state and federal laws
relating to the enforcement of child support. It is not intended to affect the tax
consequences of an unallocated order.

                             [Explanatory Comment—2005

       Rule 1910.16-4(a) sets forth the income shares formula used to establish
the support obligation. Subdivision (b) provides the method for calculating
support for seven or more children as the basic support schedule in Rule
1910.16-3 sets forth the presumptive amount of support for only up to six
children.
       Subdivision (c) sets forth the method for calculating the presumptive
amount of support in cases where the children spend 40% or more of their time
during the year with the obligor. When there is equal time sharing, subsection (2)
reduces the support obligation further so that the obligor does not pay more than
is necessary to equalize the parties’ combined income between the two
households. Subsection (3) expressly excludes SSR cases from application of
this rule. Since the SSR already reduces support to a minimal level, no further
reduction should be given for the amount of time spent with the children.
       Subdivision (d) relates to the calculation of support in divided or split
custody cases. It retains the existing method for offsetting the parties’ respective
support obligations when one or more of the children resides with each party.
       Subdivision (e) governs spousal support obligations when the custodial
parent owes spousal support. It has not been amended, other than to update the
example to be consistent with the new schedule at Rule 1910.16-3.
       In subdivision (f), the guidelines continue to presume that the order will be
unallocated for tax purposes. However, new language has been added to
subsection (f)(1), and a new Note has been inserted, to clarify that an obligor’s tax
savings from payment of a spousal support order or an unallocated order for a

                                             7
spouse and child should not be considered in calculating the obligor’s available
net income for support purposes. Subsection (3) is intended to insure alimony tax
treatment of unallocated orders pursuant to § 71 of the Internal Revenue Code.
Rule 1910.19(d) provides that all spousal support and alimony pendente lite
orders terminate upon the death of the payee. Termination of a charging order
does not affect arrears existing at that time. Subsection (4) provides for
administrative allocation of the order in two instances: 1) when the obligor
defaults on the order and it becomes necessary to collect support by intercepting
any income tax refunds that may be due and payable to obligor; and 2) when the
obligor defaults and the order must be registered in another state under the
Uniform Interstate Family Support Act (UIFSA). As the Note indicates, this
administrative allocation is not intended to affect the tax consequences of the
unallocated order.

                          Explanatory Comment—2010

      The basic support schedule incorporates an assumption that the children
spend 30% of the time with the obligor and that the obligor makes direct
expenditures on their behalf during that time. Variable expenditures, such as food
and entertainment, that fluctuate based upon parenting time, were adjusted in the
schedule to build in the assumption of 30% parenting time. Upward deviation
should be considered in cases in which the obligor has little or no contact with
the children. However, upward deviation may not be appropriate where an obligor
has infrequent overnight contact with the child, but provides meals and
entertainment during daytime contact. Fluctuating expenditures should be
considered rather than the extent of overnight time. Downward deviation may be
appropriate when the obligor incurs substantial fluctuating expenditures during
parenting time, but has infrequent overnights with the children.
      The calculation in Rule 1910.16-4(c) reduces an obligor’s support
obligation further if the obligor spends significantly more time with the children.
The obligor will receive an additional 10% reduction in the amount of support
owed at 40% parenting time, increasing incrementally to a 20% reduction at 50%
parenting time. This method still may result in a support obligation even if
custody of the children is equally shared. In those cases, the rule provides for a
maximum obligation which may reduce the obligation so that the obligee does
not receive a larger portion of the parties’ combined income than the obligor.]




                                         8
                           Explanatory Comment - 2005


       Pa.R.C.P. No. 1910.16-4(a) sets forth the income shares formula used to
establish the support obligation. Subdivision (b) provides the method for
calculating support for seven or more children as the basic support schedule in
Pa.R.C.P. No. 1910.16-3 sets forth the presumptive amount of support for up to
six children.

       Subdivision (c) sets forth the method for calculating the presumptive
amount of support in cases where the children spend 40% or more of their time
during the year with the obligor. When there is equal time sharing, subdivision
(2) reduces the support obligation further so that the obligor does not pay more
than is necessary to equalize the parties’ combined monthly net income between
the two households. Subdivision (3) expressly excludes SSR cases from the
application of this rule. Since the SSR already reduces support to a minimal
level, a further reduction should not be given for the amount of time spent with
the children.

      Subdivision (d) relates to the calculation of support in divided or split
custody cases. It retains the existing method for offsetting the parties’ respective
support obligations when one or more of the children resides with each party.

      Subdivision (e) governs spousal support obligations when the custodial
parent owes spousal support. It has not been amended, other than to update the
example to be consistent with the new schedule at Pa.R.C.P. No. 1910.16-3.

       Subdivision (f) states that the guidelines continue to presume that the
order will be unallocated for tax purposes. However, language has been added to
subdivision (f)(1), and a new Note has been inserted, to clarify that an obligor’s
tax savings from payment of a spousal support order or an unallocated order for
a spouse and child should not be considered in calculating the obligor’s available
net income for support purposes. Subdivision (3) is intended to ensure alimony
tax treatment of unallocated orders pursuant to § 71 of the Internal Revenue
Code. Pa.R.C.P. No. 1910.19(d) provides that all spousal support and alimony
pendente lite orders terminate upon the death of the obligee. Termination of a
charging order does not affect arrears existing at that time. Subdivision (4)
provides for administrative allocation of the order in two instances: 1) when the
obligor defaults on the order and it becomes necessary to collect support by
intercepting any income tax refunds that may be due and payable to obligor; and
2) when the obligor defaults and the order must be registered in another state
under the Uniform Interstate Family Support Act (UIFSA). As the Note indicates,



                                         9
this administrative allocation is not intended to affect the tax consequences of
the unallocated order.

                           Explanatory Comment—2010

       The basic support schedule incorporates an assumption that the children
spend 30% of the time with the obligor and that the obligor makes direct
expenditures on their behalf during that time. Variable expenditures, such as
food and entertainment, that fluctuate based upon parenting time were adjusted
in the schedule to build in the assumption of 30% parenting time. Upward
deviation should be considered in cases in which the obligor has little or no
contact with the children. However, an upward deviation may not be appropriate
if an obligor has infrequent overnight contact with the child, but provides meals
and entertainment during daytime contact. Fluctuating expenditures should be
considered rather than the extent of overnight time. A downward deviation may
be appropriate when the obligor incurs substantial fluctuating expenditures
during parenting time but has infrequent overnights with the children.

      The calculation in Pa.R.C.P. No. 1910.16-4(c) reduces an obligor’s support
obligation further if the obligor spends significantly more time with the children.
The obligor will receive an additional 10% reduction in the amount of support
owed at 40% parenting time, increasing incrementally to a 20% reduction at 50%
parenting time. This method still may result in a support obligation even if
custody of the children is equally shared. In those cases, the rule provides for a
maximum obligation so that the obligee does not receive a larger portion of the
parties’ combined monthly net income than the obligor.

                           Explanatory Comment—2018

      The allocation of a support order is of great significance to the parties. The
issue of allocation may arise in a support action if child support and spousal
support or child support and alimony pendente lite are sought. The decision to
allocate a support order will determine the party that pays the federal income tax,
which affects the actual money available to the beneficiary of the order.

      Allocation of a support order may not be appropriate in all cases. Rather,
the decision to allocate must be based upon the facts of the particular case.
Subdivision (f) makes clear that the court has the authority to allocate the order
and that the decision rests in the discretion of the court. The court or the parties
may raise the question of allocation.




                                         10
Rule 1910.17. Support Order. Effective Date. Change of Circumstances. Copies of
Order. Priority of Distribution of Payments.

                                           ***

                             Explanatory Comment—2010

        Subdivision (d) has been moved from [Rule]Pa.R.C.P. No. 1910.16-7 and
expanded for clarification. It addresses the priority of the distribution of payments and
collections in all cases, not just those involving multiple families. However, collections
realized through the interception of federal tax returns by the Internal Revenue Service
are subject to federal distribution priorities. [See]See 45 CFR § 303.72(h). An
unallocated order for child support and spousal support or child support and alimony
pendente lite has the same priority as a child support order.


Rule 1920.1. Definitions. Conformity to Civil Action.

      (a) As used in this chapter,

       ‘‘action[’’ means],” an action of divorce or an action for annulment of marriage,
which may include [any other claim which may under the Divorce Code]the
ancillary claims that may be joined with the action of divorce or for annulment under
the Divorce Code, except as otherwise provided in these rules;

      “custody,” includes partial custody[ and visitation];

       “divorce[’’ means],” divorce from the bonds of matrimony or dissolution of a
civil union;

                                           ***

       Note: [For other claims which may be joined, see Section 3104 of the
Divorce Code, 23 Pa.C. S. § 3104]See Section 3104 of the Divorce Code for the
ancillary claims that may be joined in a divorce action, except as otherwise
provided in these rules.

           See Pa.R.C.P. No. 1920.31(a)(2) as to raising claims for child support,
spousal support, and alimony pendente lite.

          The definition of divorce has been expanded to include civil unions.
See Neyman v. Buckley, 153 A.3d 1010 (Pa. Super. 2016).


                                            11
Rule 1920.13. Pleading More Than One Cause of Action. Alternative Pleading.

     (a)     The plaintiff may state in the complaint one or more grounds for divorce
and may join in the alternative a cause of action for annulment.

      (b)    Except as otherwise provided in these rules, the[The] plaintiff may:

              (1)   join as separate counts in the complaint [in separate counts any
other claims which may under the Divorce Code be joined]the ancillary claims
that may be joined with an action of divorce or for annulment under the Divorce
Code; [or, if they have not been so joined, the plaintiff may as of course]

             (2)    amend the complaint to include [such other]the ancillary claims;
[or may ]

              (3)  file to the same term and number a separate supplemental
complaint or complaints limited to [such other]the ancillary claims; or

             ([2]4) file to the same term and number a subsequent petition raising
[such other]the ancillary claims.

      (c)   The court may order [alimony pendente lite,] reasonable counsel fees[,]
and costs and expenses pending final disposition of any claim.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania.

           See Pa.R.C.P. No. 1920.31(a)(2) as to raising claims for child support,
spousal support, and alimony pendente lite.

            See Pa.R.C.P. No. 1910.26(b) for interim or special relief for support
and alimony pendente lite actions proceeding through the domestic relations
section.

Rule 1920.15. Counterclaim. Subsequent Petition.

       (a)   The defendant may [set forth]state a cause of action of divorce or for
annulment in an answer under the heading ‘‘Counterclaim’’ [a cause of action of
divorce or for annulment and, whether the defendant does so or not, may set
forth any other matter which under the Divorce Code may be joined with an action
of divorce].

                                           12
      (b)    Except as otherwise provided in these rules, the[The] defendant may:

             (1)  join as separate counts in the counterclaim the ancillary
claims that may be joined with an action of divorce or for annulment under the
Divorce Code; or

             (2)   file to the same term and number a subsequent petition raising
[any claims which under the Divorce Code may be joined with an action of
divorce or for annulment. The averments shall be deemed denied unless admitted
by an answer]the ancillary claims that may be joined with an action of divorce or
for annulment under the Divorce Code.

      (c)   The averments in the counterclaim shall be deemed denied unless
admitted by an answer.

        Note: See Pa.R.C.P. No. 1920.31, which requires the joinder of certain related
claims under penalty of waiver. A claim for alimony must be raised before the entry of a
final decree of divorce or annulment.

           See Pa.R.C.P. No. 1920.31(a)(2) as to raising claims for child support,
spousal support, and alimony pendente lite.

               See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania.

                                          ***




                                           13
Rule 1920.31. Joinder of Related Claims. [Child and Spousal Support.] Alimony.
[Alimony Pendente Lite.] Counsel Fees. Costs and Expenses.

        (a)     (1)     If a party has raised a claim for alimony, counsel fees, or costs and
expenses, the parties shall file a true copy of the most recent federal income tax return,
pay stubs for the preceding six months, a completed Income Statement in the form
required by Pa.R.C.P. No. 1910.27(c)(1), and a completed Expense Statement in the
form required by Pa.R.C.P. No. 1910.27(c)(2)(B). A party may not file a motion for the
appointment of a master or a request for court action regarding alimony, [alimony
pendente lite,] counsel fees, or costs and expenses until at least 30 days following the
filing of that party’s tax returns, Income Statement, and Expense Statement. The other
party shall file the tax returns, Income Statement, and Expense Statement within 20
days of service of the moving party’s documents. [If a claim for child support,
spousal support or alimony pendente lite is raised in a divorce complaint, no
expense form is needed in a support action that can be decided pursuant to the
support guidelines unless a party claims unusual needs or unusual fixed
expenses or seeks deviation pursuant to Rule 1910.16-5 or apportionment of
expenses pursuant to Rule 1910.16-6.]

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania.

             (2)   A divorce complaint shall not include claims for child support,
spousal support, and alimony pendente lite. Instead, claims for child support,
spousal support, and alimony pendente lite shall be raised in the domestic
relations section by filing a complaint pursuant to Pa.R.C.P. No. 1910.4.

              ([2]3) If a party fails to file the documents as required by subdivision
(a)(1), the court on motion may make an appropriate order under [Rule]Pa.R.C.P. No.
4019 governing sanctions.

               [(3) In those counties in which the prothonotary’s office does not
automatically forward a divorce complaint containing claims for support or
alimony pendente lite to the domestic relations section or other appropriate
office, if a claim for support or alimony pendente lite is filed as a count in a
divorce rather than as a separate action, the award shall be retroactive to the date
the moving party delivers a copy of the complaint to the domestic relations
section or other appropriate office with a demand for hearing.]




                                             14
       (b)    (1)    Orders [of child support, spousal support, alimony or alimony
pendente lite]for alimony may be enforced as provided by the rules governing actions
for support and divorce, and in the Divorce Code.

       Note: [See, inter alia]See, inter alia, Section 3323(b) of the Divorce Code
relating to enforcement of the rights of any party under a decree, Section 3505(a) of the
Divorce Code relating to an injunction against disposition of property pending suit, and
Section 3703 of the Divorce Code relating to the collection of arrearages.

             (2) When so ordered by the court, [all ]payments [of child or spousal
support, alimony or alimony pendente lite]for alimony shall be made to the
domestic relations section of the court [which]that issued the order.

        (c)   The failure to claim spousal support, alimony, alimony [pendente
lite]pendente lite, [or] counsel fees, and costs and expenses prior to the entry of a
final decree of divorce or annulment shall be deemed a waiver of those claims,
[thereof] unless the court expressly provides otherwise in its decree. The failure to
claim child support before the entry of a final decree of divorce or annulment shall
not bar a separate and subsequent action[ therefor].

      (d)     Upon entry of a decree in divorce, [any]an existing order for spousal
support shall be deemed an order for alimony [pendente lite]pendente lite if any
economic claims remain pending.




                                           15
                           Explanatory Comment - 2018

       As amended, Pa.R.C.P. No. 1920.31 precludes parties from raising claims
for child support, spousal support, and alimony pendente lite as counts in a
divorce action. Instead, parties shall file those claims in the domestic relations
section as a separate action from the divorce. The amendment of this rule is not
intended to affect the legal distinction between spousal support and alimony
pendente lite.




                                        16
Rule 1920.51. Hearing by the Court. Appointment of Master. Notice of Hearing.

      (a)    (1)     The court may hear the testimony or, upon [its own motion or the
motion of either party,]motion of a party or of the court, the court may appoint a
master [with respect to all or any of the matters]to hear the actions and ancillary
claims specified in subdivision (a)(2)(i)[ to consider same] and issue a report and
recommendation. The order of appointment shall specify the [matters which]actions
and ancillary claims that are referred to the master.

              (2)     (i)    The court may appoint a master in an action of divorce under
Section 3301(a), (b), and (d)(1)(ii) of the Divorce Code, an action for annulment, and the
ancillary claims for alimony, [alimony pendente lite], equitable [distribution]division
of marital property[, child support], partial custody[ or visitation, or], counsel fees,
and costs and expenses, or any aspect [thereof]of those actions or claims.

                                           ***

Rule 1920.52. Hearing by the Court. Decision. No Post-trial Relief. Decree.

      (a)    In claims involving:
             (1)    marital property[,];
             (2)    enforcement of marital agreements[,];
             (3)    alimony[,]; or
             (4)    a contested action of divorce[,] or for annulment,

the order of the [trial judge]court shall state the reasons [therefor]for its decision.
[No]A motion for post-trial relief may not be filed to [any order]orders with the
actions or claims enumerated in this subdivision.

      (b)    In claims involving:
             [(1) child or spousal support,]
             ([2]1) paternity [when tried by a judge,];
             ([3]2) custody[, partial custody, or visitation,];
             [(4) alimony pendente lite,]
             ([5]3) counsel fees[, costs and expenses, or];
             (4)    costs and expenses;
             ([6]5) an uncontested action of divorce or annulment[,]; or
             ([7]6) protection from abuse,

the order of the [trial judge]court may set forth only general findings. [No]A motion for
post-trial relief may not be filed to [any order]orders with the actions or claims
enumerated in this subdivision.


                                            17
                                          ***

Rule 1920.54. Hearing by Master. Report. Related Claims.

        (a)   If claims for [child support, alimony pendente lite, or] counsel fees and
costs and expenses have been referred to a master pursuant to [Rule]Pa.R.C.P. No.
1920.51(a), the master’s report shall contain a separate [sections]section captioned
[‘‘Child Support,’’ ‘‘Alimony Pendente Lite,’’ or] ‘‘Counsel Fees and Costs and
Expenses’’[ as appropriate]. The report may be in a narrative form stating the reasons
for the recommendation and shall include a proposed order stating:

             (1)    the amount[ of support or alimony pendente lite];
             (2)    by and for whom it shall be paid; and
             (3)    the effective date of the order.

                                          ***

[Rule 1920.56. Support. Alimony Pendente Lite. Allocation of Order.

      (a)    In an order awarding child support combined with spousal support,
alimony pendente lite or both, the court may on its own motion or upon the
motion of either party

           (1)    make an unallocated award in favor of the spouse and one or
      more children, or

           (2)    state the amount of support allocable to the spouse and the
      amount allocable to each child.

       (b)    An unallocated order in favor of the spouse and one or more children
shall be a final order as to all claims covered in the order.]




                                          18
                         [EXPLANATORY COMMENT-1989

       The allocation of a support order is of great significance to the parties and
the court. It has impact upon two substantive areas, federal income taxation and
subsequent modification of an order.
       With respect to taxation, the decision to allocate a support order will
determine which party pays the federal income tax and thus the actual amount of
money available to the beneficiary of the order. With regard to subsequent
modification of an order, allocation will enable the court to determine whether
modification is warranted since the amount of support each beneficiary is
receiving is known.
       The issue of allocation arises in a support action where both child and
spousal support are sought. It also surfaces in actions for divorce in which child
support is sought together with spousal support, alimony pendente lite or both.
Two rules are proposed to govern these situations, one for support actions
(amended Rule 1910.16) and one for divorce actions (new Rule 1920.56).
       Allocation of a support order may not be appropriate in all cases. Rather,
the decision whether to allocate must be based upon the facts of the particular
case. Subdivision (a) of each rule makes clear that the court has the power to
determine whether or not to allocate and that the decision rests in the discretion
of the court. The question of allocation may be raised by the court on its own
motion or by the parties.
       Subdivision (b) of each rule settles the question of the appealability of an
unallocated order and any other claims adjudicated in that order. The rule
declares such orders to be final and therefore appealable. Not only is the
unallocated support order final and appealable, so also are any other claims
covered in the same order irrespective of whether they would be final and
appealable had they not been a part of the order awarding unallocated support.]




                                         19
Rule 1920.74. Form of Motion for Appointment of Master. Order.

       (a)    The motion for appointment of a master shall be substantially in the
following form:

                                        (Caption)

                     MOTION FOR APPOINTMENT OF MASTER


___________________ (Plaintiff) (Defendant), moves the court to appoint a master with
respect to the following claims:

( ) Divorce

( ) Annulment

( ) Alimony

[( ) Alimony Pendente Lite]

( ) [Distribution of]Division of Marital Property

[( ) Support]

( ) Counsel Fees

( ) Costs and Expenses

and in support of the motion states:

       (1)    Discovery is (is not) complete as to the claim(s) for which the appointment
of a master is requested.
       (2)    The non-moving party (has) (has not) appeared in the action (personally)
(by his or her attorney, __________________, Esquire).
       (3)    The statutory ground(s) for divorce (is) (are) _______________________
_____________________________________________________________________.
       (4)    Delete the inapplicable paragraph(s):
              (a)    The action is not contested.
              (b)    An agreement has been reached with respect to the following
       claims: __________________________________________________________
       ________________________________________________________________.


                                           20
           (c)    The action is contested with respect to the following claims: ______
     ________________________________________________________________.
     (5)   The action (involves) (does not involve) complex issues of law or fact.
     (6)   The hearing is expected to take ______________ (hours) (days).
     (7)   Additional information, if any, relevant to the motion: _________________
_____________________________________________________________________.

Date: ______________________
                                       _____________________________________
                                       Attorney for (Plaintiff) (Defendant)

                                         ***




                                          21